       Case 2:19-cv-00924-MHT-KFP Document 59 Filed 06/21/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

BRANDON BROOKS,                                   )
                                                  )
          Plaintiff,                              )
                                                  )
v.                                                )   CIVIL ACTION NO.:
                                                  )   2:19-cv-924-MHT-KFP
                                                  )
OFFICER JUSTIN MCCLAIN, et al.                    )
                                                  )
      Defendants.                                 )


             JOINT MOTION FOR EXTENSION OF DISCOVERY DEADLINES
                      AND TO CONTINUE THE TRIAL DATE


        Plaintiff, Brandon Brooks, and Defendants, Sergeant Murphy Davis, Officer Burrell Freeman

and Officer Justin McClain, jointly move for an extension of time to complete discovery in this matter

and to continue the trial. As grounds for said motion the parties state as follows:

        This is an excessive force case brought against Defendants for injuries they are alleged to

have caused to the Plaintiff while he was in their custody. The claims at issue in this matter are

the subject of, or related to, ongoing investigations by state and federal agencies.           These

investigations have hampered the parties’ abilities to obtain and produce documentary evidence

regarding the claims at issue, and to identify the necessary witnesses for depositions. In March

2021, after Plaintiff moved to the Court to compel production of records from the Alabama

Department of Corrections, the Department of Corrections agreed to voluntarily produce a

redacted copy of their investigative file and materials. Due to the high volume of materials

possessed by the Department of Corrections, it took the Department of Corrections until April 15,

2021 to produce these documents. The parties have now had the opportunity to review the materials


                                                  1
4834-3898-1359.v1
       Case 2:19-cv-00924-MHT-KFP Document 59 Filed 06/21/21 Page 2 of 3




and are working to schedule depositions of the relevant witnesses and parties. These cannot be

completed, however, in time to meet the deadlines presently set forth in the Court’s Scheduling

Order at ECF No. 46, specifically, the Plaintiff’s expert disclosure deadline of June 23, 2021 and

the Defendants’ expert disclosure deadline of July 22, 2021.

       The parties therefore respectfully request that the Court extend all unexpired deadlines for

a period of six months, such that the Plaintiff’s expert disclosure deadline be set for December 23,

2021; the Defendants’ expert disclosure deadline be set for January 24, 2022; the settlement

conference deadline be set for February 21, 2022; the discovery deadline be set for February 21,

2022, and the dispositive and Daubert motion deadline be set for March 23, 2022.

       The parties recognize that this requested extension will impact the trial date presently set

for March 14, 2022, and the pretrial conference set for January 26, 2022. Therefore, the parties

further respectfully request that these dates – and the pre-trial deadlines associated therewith – also

be continued to correspond with the Court’s September 12, 2022 civil trial term or as convenient

to the Court.

       Finally, the parties state that the undersigned counsel have met and conferred regarding the

current discovery status, the Court’s deadlines, and the extensions requested in this Motion, and

that all parties are in agreement regarding same and jointly make this request to the Court.

                                               Respectfully submitted,


                                               /s/ Adrian Mendiondo_____________
                                               ADRIAN MENDIONDO (admitted pro hac vice)
                                               Morgan & Morgan Kentucky, PLLC
                                               333 West Vine Street, Suite 1200
                                               Lexington, KY 40507
                                               Phone: (859) 219-4529
                                               Email: amendiondo@forthepeople.com
                                               Counsel for Plaintiff



                                                  2
      Case 2:19-cv-00924-MHT-KFP Document 59 Filed 06/21/21 Page 3 of 3




                                               /s/ Terrie S. Morgan (with permission)
                                               Terrie S. Morgan
                                               Assistant Attorney General
                                               501 Washington Avenue
                                               Montgomery, AL 36130
                                               Counsel for Defendant,
                                               Murphy Davis

                                               /s/ Allen Sheehan (with permission)___
                                               Allen Sheehan
                                               Capell & Howard, P.C.
                                               150 S. Perry Street
                                               Montgomery, AL 36104
                                               Counsel for Defendants,
                                               Burrell Freeman and Justin McClain

                                 CERTIFICATE OF SERVICE

        I certify that on this 21st day of June, 2021, I served a copy of the foregoing on the parties
via the Court’s Electronic Filing System to:

Terrie S. Morgan
Assistant Attorney General
501 Washington Avenue
Montgomery, AL 36130
Counsel for Defendant,
Murphy Davis

Allen Sheehan
Capell & Howard, P.C.
150 S. Perry Street
Montgomery, AL 36104
Counsel for Defendants,
Burrell Freeman and Justin McClain
                                               /s/ Adrian Mendiondo_________________
                                               ADRIAN MENDIONDO




                                                  3
